                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                            DOCKET NO. 3:04-cr-59-MOC-DSC-1

 UNITED STATES OF AMERICA                                    )
                                                             )
                                                             )
                                                             )
 Vs.                                                         )                  ORDER
                                                             )
 SAMUEL P. CROOK,                                            )
                                                             )
                        Defendant.                           )


       THIS MATTER is before the Court on defendant’s pro se Letters (#159 & #160).

One letter asks the court to compel Defendant’s attorney to file a motion for a new trial

(#159). The other letter asks the Court to grant a new trial or to issue a corrected verdict of not

guilty. (#160). The Court views these letters as three motions: Motion to Compel Attorney to

File a Motion for a New Trail, Motion for a New Trial, and Motion to Correct a Verdict.

       Defendant is represented by court-appointed counsel in this matter. Under L.Cr.R.

47.1(g), the Court typically does not entertain pro se motions by parties who are already

represented by counsel. Defendant is encouraged to consult with his counsel about filing any

appropriate motions on his behalf, and the Court will gladly hear any motion defendant’s

counselmakes on his behalf. Having thus considered Defendant’s motion and reviewed the

pleadings, the court enters the following Order.

                                            ORDER

       IT IS, THEREFORE, ORDERED that Defendant’s pro se Motion to Compel Attorney

to File a Motion for a New Trail, Motion for a New Trial, and Motion to Correct a Verdict. (#159 &

#160) are DENIED without prejudice.
Signed: June 18, 2021
